Citation Nr: 1302461	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  10-20 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Reno, Nevada


THE ISSUES

1.  Whether the RO committed clear and unmistakable error (CUE) in denying service connection for hypertension in rating decisions issued in March and September of 1998.

2.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for prostate cancer, claimed as due to exposure to ionizing radiation.

5.  Entitlement to service connection for lymphocele, as secondary to prostate cancer.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from March 1966 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June 2008 and January 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, and Jackson, Mississippi, respectively.  The Board notes that, due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the RO in Reno, Nevada.  However, the VA has centralized processing of all benefits claims related to a veteran's exposure to radiation while in the military service at the RO in Jackson, Mississippi.  The Veteran was advised that his claims file was transferred to the RO in Jackson, Mississippi, in a July 2011 letter for this reason.  Thus, the Veteran's claims for service connection for prostate cancer and secondary lymphocele have been adjudicated by the RO in Jackson, Mississippi.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Issues 3 through 5 are addressed in the REMAND portion of the decision below and  are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's allegations that the RO committed CUE in the March 1998 and/or September 1998 decisions fail to demonstrate how the decisions would have manifestly different but for the alleged errors.

2.  The RO denied the Veteran service connection for hypertension in rating decisions issued in March and September of 1998.  The Veteran did not appeal those decisions, and they are final.

3.  Some of the additional evidence submitted subsequent to September 1998 in support of the Veteran's claim for service connection for hypertension is material.


CONCLUSIONS OF LAW

1.  There was no CUE in the RO's denial of service connection for hypertension in the March 1998 and September 1998 rating decisions.  38 C.F.R. § 3.105 (2012).

2.  The March 1998 and September 1998 RO rating decisions that denied service connection for hypertension are final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2012).

3.  New and material evidence has been received, and the Veteran's claim for service connection for hypertension is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim for Service Connection for Hypertension

The Board notes that, in his November 2007 claim, the Veteran stated that he "wish[ed to] file [for] hypertension which I was treated for while in service."  However, he also  titled the statement "Clear and Unmistakable Error," and he claimed that a specific piece of evidence in his service treatment records was never used.  In addition to this statement, the Veteran has submitted additional evidence in support of his claim for service connection for hypertension.

The RO denied entitlement to service connection for hypertension in two prior decisions issued in March and September of 1998.  Rating actions are final and binding based on evidence on file at the time the veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a Notice of Disagreement with the decision.  The decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  The Veteran did not at any time indicate disagreement with these rating decisions.  Therefore, they are final.  38 U.S.C.A. § 7105.

Final rating decisions may be reopened by filing new and material evidence or may be collaterally attacked on the basis that they contain CUE.  38 C.F.R. § 3.105.

The Board notes that the RO has adjudicated both a claim for service connection for hypertension and a claim of CUE.  However, as the Veteran was previously denied service connection for hypertension in final rating decisions issued in March and September of 1998, his claim for service connection is actually one to reopen.  Furthermore, although the RO essentially adjudicated the issues of service connection for hypertension and CUE as one issue, they are in fact two separate claims with different laws governing them.  Thus, the Board has restated the issues relating to the Veteran's claim for service connection for hypertension as set forth on the title page of this decision.

CUE Claim

Initially the Board notes that, as CUE claims are based upon the record before VA at the time the decision is made, there is no duty to assist the Veteran in obtaining additional evidence to support his claim.  The Board further notes that the Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), is not applicable to claims of CUE, because CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); see also Parker v. Principi, 15 Vet. App. 407, 412 (2002) (in a case involving a CUE claim as to a prior final RO decision, the Secretary's VCAA remand motion "has no merit following this Court's decision in Livesay."); Juarez v. Principi, 16 Vet. App. 518, 521 (2002) (per curiam order) (citing Parker as "holding VCAA inapplicable to claim that RO decision contained CUE"). 

A final RO decision generally may not be reversed or amended in the absence of CUE.  38 U.S.C.A. §§ 5108, 5109A, 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2011); & Simmons v. Principi, 17 Vet. App. 104, 110-11 (2003).

VA regulatory § 3.105(a) provides:

Where evidence establishes [CUE], the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of [CUE] has the same effect as if the corrected decision had been made on the date of the reversed decision.

In the Simmons decision, the United States Court of Appeals for Veterans Claims (Court) set forth the laws relating to CUE claims as follows:

A CUE claim is a collateral attack on a final RO decision.  See Crippen v. Brown, 9 Vet. App. 412, 418 (1996); see also Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  In Russell v. Principi, the Court of Appeals for Veterans Claims (Court) defined CUE as follows:

Either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied....[CUE is] the sort of error which, had it not been made, would have manifestly changed the outcome...[, an error that is] undebatable,...[such that] reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.

Russell, 3 Vet. App. 310, 313-14 (1992) (en banc); see also Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir. 1999) (expressly adopting the "manifestly changed the outcome" language in Russell, supra), cert. denied, 528 U.S. 967, 120 S.Ct. 405, 145 L.Ed.2d 315 (1999).  

A determination that there was CUE must be based on the record and the law that existed at the time of the prior decision.  Russell, 3 Vet. App. at 314...[F]or there to be a valid claim of CUE, the claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated.  Id. at 313[&]...Damrel v. Brown, 6 Vet. App. 242[, 246] (1994) [(appellant's argument that the RO misevaluated and misinterpreted the evidence available to it at the time is not the type of administrative error reversible under 38 C.F.R. § 3.105(a))].  

Simmons, 17 Vet. App. at 110-11.

"A party bringing a CUE challenge to a final RO decision bears the burden of proving that the decision was based on a clear and unmistakable error.  This burden is not satisfied by the mere assertion that the decision contained CUE; instead the party must describe the alleged error 'with some degree of specificity' and must provide persuasive reasons 'as to why the result would have been manifestly different but for the alleged error.'"  Andre v. Principi, 301 F.3d 1354, 1361 (2002); see also Crippen, 9 Vet. App. at 420; Fugo, 6 Vet. App. at 44 ("to raise CUE there must be some degree of specificity as to what the alleged error is and ... persuasive reasons must be given as to why the result would have been manifestly different").  CUE assertions that fail to satisfy these pleading requirements must be dismissed without prejudice to refiling rather than be denied by the Board.  Simmons, 17 Vet. App. at 114 (2003) citing DAV v. Gober, 234 F.3d 682, 699 (2000).

The Court has also held that "[e]ach wholly distinct and different CUE theory underlying a request for revision is a separate matter and, when attacking a prior RO decision, each must be presented to and adjudicated by the RO in the first instance and, if not, the Board lacks jurisdiction over the merits of the matter."  Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006); see also Andre, 301 F.3d at 1361 ("Because a CUE claim involves an allegation of an error with some degree of specificity, a veteran's assertion of a particular clear and unmistakable error by the RO constitutes a distinct claim.").  
  
Essentially, the Veteran's allegations of CUE in the prior rating decisions issued in March and September of 1998 are that the RO failed to consider evidence of record.  Specifically, the Veteran claimed in the November 2007 statement that the RO failed to take into consideration that, with the exception of a few occasions, his vital signs were never taken by the medical staff while he was in service.  Furthermore, the RO failed to consider that, on a "Medical Review," the Veteran answered "Yes" when asked if he had hypertension and even wrote a statement below that he acknowledged that he understood that he had hypertension.

Although the Board finds that this allegation meets the legal requirements for specificity, it unfortunately finds that it is not a sufficient allegation of CUE.  The Board notes that, in these prior decisions, the RO specifically found that, based upon a review of the service treatment records and the report of separation examination, there was no showing of a chronic disability even though there was evidence of one elevated blood pressure reading on July 22, 1966.  The Board acknowledges that the RO did not specifically discuss the "Medical Review" note that the Veteran referred to in his November 2007 claim; however, such record was a part of the service treatment records at the time these decisions were made.  The United States Court of Appeals for the Federal Circuit has held that, absent specific evidence indicating otherwise, all evidence contained in the record at the time of the RO's determination of service connection must be presumed to have been reviewed by VA, and no further proof of such review is needed.  See Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000) ("Government officials are presumed to carry out their duties in good faith and proof to the contrary must be almost irrefragable to overcome that presumption.").  In the present case, the Veteran has provided no evidence to contradict the presumption that the RO reviewed all the evidence of record, to include this "Medical Review," at the time it rendered the March 1998 and September 1998 rating decisions.  Hence, the Board must presume that such evidence was considered at that time and, thus, the Veteran's allegation must fail.

Furthermore, as for the allegation that the RO failed to take into consideration that the service treatment records demonstrate that, with the exception of a few occasions, his vital signs were never taken by the medical staff, the Board finds that such allegation goes to a weighing of the evidence.  In other words, the Veteran's allegation of CUE essentially disagrees with the RO's factual findings that the service treatment records do not show a chronic disability in service, which means he disagrees with the way the RO weighed and evaluated the evidence.  Such is not a proper allegation of CUE.

Finally, even taking the Veteran's allegations as adequate, the Board finds that he has failed to establish how consideration of such evidence would result in a manifestly different outcome.  At the time of the March 1198 and September 1998 rating decisions, the evidence showed elevated blood pressure readings on only one occasion in July 1966, only a few months after the Veteran entered into active duty.  None of the available service treatment records subsequent to July 1966 showed any complaints of, treatment for or diagnosis of hypertension.  The Medical Review note pointed to by the Veteran is his own lay report without any supporting medical documentation.  The RO was not obligated to accept such lay testimony of a diagnosis of hypertension without supporting medical evidence.  Moreover, the Veteran's separation examination conducted in April 1970 failed to demonstrate a diagnosis of hypertension but instead showed the Veteran had normal blood pressure at that time.  It is also noted that the Veteran denied having a history of high or low blood pressure on the Report of Medical History he filled out at the time of his separation examination.  Finally, the Veteran had not presented any evidence to demonstrate that his hypertension had manifested to a compensable degree within one year of separation.  Based on this record of evidence, the Board cannot state that the RO's decisions rendered in March and September of 1998 were clearly and unmistakably erroneous given the lack of evidence of a diagnosis of hypertension or treatment therefore in service or within one year after service.

For the foregoing reasons, the Board finds that the RO did not commit CUE in the March 1998 and September 1998 rating decisions.  Consequently, the Veteran's claim must be denied.

Claim to Reopen for Service Connection

In this decision, the Board grants the reopening of the Veteran's claim for service connection for hypertension, which represents a grant of the benefit sought on appeal as to that issue.  Thus, no discussion of VA's duty to notify and assist is necessary.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With claims to reopen filed on or after August 29, 2001, such as this one, "new" evidence is defined as evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The evidence received subsequent to the last final rating decision, September 1998 in the present case, is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Warren v. Brown, 6 Vet. App. 4 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Subsequently, the United States Court of Appeals for Veterans Claims (Court) held that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

Since September 1998, new evidence received includes the Veteran's statements and testimony, VA treatment records, two statements from the Veteran's private treating physician dated in May 2010 and August 2011, a letter from his mother to an attorney dated in July 1966, and a lay statement from his sister dated in April 2008.  The Board finds that some of this evidence is material in that it relates to facts previously unestablished and also raises VA's duty to assist in providing the Veteran with a VA examination.  Specifically, the July 1966 letter from the Veteran's mother to an attorney states that the Veteran was on blood pressure medication at that time.  In addition, the lay statement from the Veteran's sister states that she knew the Veteran had problems with elevated blood pressure since the military service in 1970.  Finally, the two medical statements from the Veteran's private physician provide positive nexus opinions; however, although this physician indicates he reviewed the Veteran's service treatment records, it is unclear whether he reviewed them all or just the ones that address the Veteran's blood pressure because the actual service treatment records do not demonstrate a diagnosis of high blood pressure/hypertension or that the Veteran was prescribed medication for such while on active duty.  This evidence, however, is sufficient to indicate a relationship may exist between the Veteran's service and his current hypertension such that a VA examination is necessary to obtain a medical opinion based upon a review of the entire record available.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-84 (2006).

Accordingly, the Board finds that the evidence received subsequent to September 1998 is new and material and serves to reopen the claim for service connection for hypertension.  However, the Board cannot, at this point, adjudicate the reopened claim, as further assistance to the Veteran is required to comply with VA's duty to notify and assist him in developing his claim.  This is detailed in the REMAND below.


ORDER

The March 1998 and September 1998 RO rating decisions that denied entitlement to service connection for hypertension should not be revised or reversed on the basis of CUE.

New and material evidence having been received, the Veteran's claim for service connection for hypertension is reopened and, to that extent only, the appeal is granted.


REMAND

The Board finds that remand of the claims for service connection for hypertension, prostate cancer and lymphocele are warranted in order to ensure that VA has accomplished all necessary actions to comply with its duty to assist the Veteran in establishing his claims.

Hypertension

The Board notes that, at an Informal Conference with a Decision Review Officer held in April 2009, the Veteran reported that he was hospitalized three times in service for hypertension.  The first time was sometime between July and September of 1966 at William Beaumont Army Medical Center.  The RO obtained inpatient treatment records from Beaumont Medical Center at Fort Bliss for hospitalization of the Veteran for acute glomerulonephritis from February 18th to March 6th of 1966.  These records show the Veteran's blood pressure was closely monitored and, although labile, was essentially within normal limits.  No diagnosis of hypertension is seen; nor do these records demonstrate the Veteran was prescribed medication for hypertension.

The Veteran also reported hospitalizations at Landstuhl Air Force Hospital from September to November of 1968 and Ramstein Air Force Hospital from 1969 to 1970.  Although these records were requested, none were found during these time periods for inpatient treatment of the Veteran for hypertension.  The Board notes, however, that the service treatment records seem to indicate there may have been some discrepancies in either the timeframe or the hospital the Veteran reported.  

The Veteran's service treatment records indicate he underwent surgery on his right wrist at the 2nd General Hospital in Landstuhl, Germany sometime between November 19th and December 12th in 1969.  It appears from the records that the Veteran underwent on orthopedic consultation for right wrist pain on November 19, 1969.  An Orthopedic Clinic note dated December 12, 1969, indicates the Veteran had sutures removed.  On his Report of Medical History dated in April 1970, the Veteran reported having surgery on November 26, 1969 on his right arm in Landstuhl.  In addition, a clinical sick note dated January 30, 1970, appears to show that the Veteran was admitted to the U.S. Army Hospital in Neubrucke, Germany, for diarrhea and vomiting with reported blood loss.  These records may show blood pressure readings taken at these times, as well as if the Veteran was on any medication.  Thus, on remand, efforts should be made to obtain these inpatient hospital records as they may contain relevant evidence as to the state of the Veteran's blood pressure while in service.

Furthermore, remand is warranted in order to provide the Veteran with a VA hypertension examination to determine the nature and etiology of his hypertension, specifically whether it is related to any elevated blood pressure readings during the Veteran's active duty (especially in July 1966) or whether it may be related to his treatment for acute glomerulonephritis in February to March of 1966.  The examiner must also take into account the Veteran's lay account of an onset and continuity since service, as well as his mother's July 1966 letter to an attorney and the April 2008 lay statement from his sister.  The examiner must also consider the favorable medical opinions provided by the Veteran's private treating physician dated in May 2010 and August 2011.

Prostate Cancer and Lymphocele

The Veteran claims that his prostate cancer is the result of exposure to ionizing radiation while on active duty in that he worked on Hercules missiles.  He testified at the Board hearing before the undersigned in March 2012 that his major exposure came from when he had to exchange war heads, which he had to turn with his hands.  He related that he wore the radiation badges but claimed that none of them ever worked.  The available service records show that the Veteran's military occupational specialty (MOS) was Hercules Missile Crewman or Launcher Crewman.  To date, however, inquiries into the Veteran's radiation exposure have resulted in responses that the Veteran is not identified as having been exposed to radiation.  The Veteran has stated otherwise, including reporting on his April 1970 separation examination's Report of Medical History of having been exposed to radiation from 1968 to 1969 "in the LTC in my MOS."  The Veteran's service treatment records are otherwise silent as to radiation exposure.

The Board notes that the Veteran's entire service personnel file has not been associated with his claims file.  Thus, it is not possible for the Board to determine whether these records may contain additional evidence that the Veteran was exposed to ionizing radiation while on active duty as a result of his work within his MOS.  On remand, the full service personnel file should be associated with the Veteran's claims file.

The Board also notes that the Nike Hercules missiles had the capacity to carry nuclear warheads, as well as a non-nuclear warhead.  It is not clear, however, whether the Veteran's duties would have exposed him to nuclear warheads despite his statements to the contrary.  In other words, the Board cannot determine based upon the current evidence of record whether the Veteran's statements are consistent with the types, places and circumstances of his service.  Consequently, if this is not shown in the service personnel file, development should be made to determine whether the Veteran's work within his MOS was consistent with exposure to radiation from nuclear warheads and, if so, how much radiation.

The Board notes that prostate cancer is a radiogenic disease as enumerated in 38 C.F.R. § 3.311(b)(2).  When a radiogenic disease first becomes manifest after service, and it is contended that the disease is the result of exposure to ionizing radiation in service, a radiation dose estimate will be obtained from VA's Under Secretary for Health for claims alleging radiation exposure on a basis other than atmospheric nuclear weapons test participation or participation in the occupation of Hiroshima or Nagasaki, Japan.  38 C.F.R. § 3.311.  Consequently, his case should be referred to VA's Under Secretary of Health for a radiation dose estimate.  See 38 C.F.R. § 3.311(a)(2)(iii).

As for the Veteran's claim for service connection for a lymphocele, since this condition is claimed as secondary to his prostate cancer (i.e., a result of his surgery for the prostate cancer), the Board finds it is inextricably intertwined with the issue of service connection for prostate cancer.  Therefore, this claim is not ready for adjudication and must be remanded to be readjudicated after all additional development has been accomplished and the claim for service connection for prostate cancer has been readjudicated.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate agency, and request that it provide the following records, if available (a negative reply is requested if records are unavailable from any source):
a)	The Veteran's full service personnel file for the period of his active duty.  Associate all requests and records received with the claims file.  
b)	Inpatient treatment records relating to surgery on the Veteran's right wrist/arm from November to December of 1969 from the 2nd General Hospital in Landstuhl, Germany.
c)	Inpatient treatment records relating to the Veteran's admission on January 30, 1970, from the U.S. Army Hospital in Neubrucke, Germany, for treatment for diarrhea and vomiting with reported blood loss.

2.  After any additional available service treatment records have been obtained, schedule the Veteran for a VA hypertension examination.  The claims file must be provided to and reviewed by the examiner, who must indicate in his/her report that said review has been accomplished.

After reviewing the claims file and examining the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's current hypertension is related to any disease or injury incurred during service.  The examiner should specifically address whether his current hypertension is etiologically related to the elevated blood pressure readings seen in the Veteran's service treatment records in July 1966 or treatment for acute glomerulonephritis from February to March of 1966.  In rendering an opinion, the examiner must consider all the evidence favorable to the Veteran's claim to include the two medical opinions provided by the Veteran's private treating physician in May 2010 and August 2011, the Veteran's statements as to an onset in service and a continuity of symptoms since then, the July 1966 letter from the Veteran's mother to an attorney, and his sister's April 2008 statement.  

The examiner should give a detailed explanation for the reasons for the opinion(s) provided.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement should be set forth in detail.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  In addition to obtaining the Veteran's service personnel file, conduct any additional development necessary to verify the Veteran's reported history of radiation exposure due to exposure to nuclear warheads while serving as a Hercules Missile Crewman/Launcher Crewman.

4.  Thereafter, refer the case to VA's Under Secretary of Health for preparation of a dose estimate, to the extent feasible, based on available methodologies. See 38 C.F.R. § 3.311(a)(2)(iii).

5.  Thereafter, the Veteran's claims should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


